Exhibit 10.3










ANTHEM, INC.
COMPREHENSIVE NON-QUALIFIED DEFERRED
COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE
OCTOBER 1, 2019)



























--------------------------------------------------------------------------------


Exhibit 10.3


TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
Article I HISTORY AND PURPOSE
 
1


 
1.01
History
 
1


 
1.02
Purpose
 
2


Article II DEFINITIONS
 
2


 
2.01
"Account"
 
2


 
2.02
"Administrator"
 
3


 
2.03
"Affiliate"
 
3


 
2.04
"Anthem LTIP"
 
3


 
2.05
"Anthem Plan"
 
3


 
2.06
"Anthem SERP"
 
3


 
2.07
"Anthem SERP Participant"
 
3


 
2.08
"Beneficiary"
 
3


 
2.09
"Bonus"
 
3


 
2.10
"Bonus Deferral"
 
3


 
2.11
"Code"
 
3


 
2.12
"Committee"
 
3


 
2.13
"Company"
 
4


 
2.14
"Company Contribution"
 
4


 
2.15
"Compensation"
 
4


 
2.16
"Compensation Deferral"
 
4


 
2.17
"Election Form"
 
4


 
2.18
"Eligible Employee"
 
4


 
2.19
"In-Service Payout"
 
4


 
2.20
"Key Employee"
 
4


 
2.21
"Make-Up Contribution"
 
4


 
2.22
"Matching Contribution"
 
4


 
2.23
"Merged Plan"
 
4


 
2.24
"Participant"
 
5


 
2.25
"Pension Benefit"
 
5


 
2.26
"Pension Plan"
 
5


 
2.27
"Plan"
 
5


 
2.28
"Plan Year"
 
5


 
2.29
"Predecessor Plan"
 
5


 
2.30
"Predecessor Plan Account"
 
5


 
2.31
"Predecessor Plan Participant"
 
5


 
2.32
"Regulations"
 
5


 
2.33
"Savings Plan"
 
5


 
2.34
"Separation from Service"
 
5


 
2.35
"Trigon Plan"
 
6


 
2.36
"Trigon SERP"
 
6


 
2.37
"UGS Pension Plan"
 
6


 
2.38
"WellPoint Plan"
 
6


 
2.39
"WellPoint SERP Participant"
 
6





i

--------------------------------------------------------------------------------

Exhibit 10.3


 
2.40
"2005 Anthem SERP"
 
6


 
2.41
"2005 WellPoint Plan"
 
6


 
2.42
"2005 Anthem Plan"
 
6


 
2.43
"2005 Trigon Plan"
 
6


 
2.44
"2005 Trigon SERP"
 
6


Article III ELIGIBILITY AND PARTICIPATION
 
6


 
3.01
Eligibility
 
6


 
3.02
Participation
 
7


 
3.03
Enrollment Requirements
 
7


 
3.04
Cessation of Participation
 
7


Article IV DEFERRALS AND CONTRIBUTIONS
 
8


 
4.01
Compensation
 
8


 
4.02
Bonus
 
9


 
4.03
Matching Contributions
 
9


 
4.04
Non-Elective Contributions
 
10


Article V SUPPLEMENTAL PENSION PLAN CONTRIBUTIONS
 
11


 
5.01
Eligibility for Supplemental Pension Contribution
 
11


 
5.02
In General
 
11


 
5.03
Former DeCare Dental Pension Plan Participants
 
11


 
5.04
QSERP
 
12


Article VI EARNINGS
 
13


 
6.01
Investment Funds
 
13


 
6.02
Conversion of Investments from Predecessor Plans and Merged Plans
 
13


Article VII VESTING
 
13


 
7.01
Elective Deferrals under the Plan
 
13


 
7.02
Supplemental Pension Plan Contributions
 
13


 
7.03
Predecessor or Merged Plans
 
14


 
7.04
Company and/or Make-Up Contributions
 
14


 
7.05
Matching Contributions
 
14


Article VIII DISTRIBUTIONS
 
14


 
8.01
Annual Election
 
14


 
8.02
Time for Distribution
 
14


 
8.03
In-Service Payout
 
14


 
8.04
Separation from Service
 
14


 
8.05
Subsequent Changes in Elections
 
16


 
8.06
Death
 
16


 
8.07
Hardship Withdrawal
 
16


 
8.08
Valuation
 
17


 
8.09
Tax Withholding
 
17


 
8.10
Payment of Small Accounts
 
17


 
8.11
Right of Offset
 
17


 
8.12
Bona Fide Dispute
 
18


 
8.13
Income Inclusion Under Code Section 409A
 
18


 
8.14
Effect of Rehire
 
18


Article IX EFFECT ON PREDECESSOR AND MERGED PLANS
 
18


 
9.01
Coordination With Predecessor Plans
 
18





i

--------------------------------------------------------------------------------

Exhibit 10.3


 
9.02
Predecessor Plan Accounts
 
18


 
9.03
Merged Plans
 
18


Article X CLAIMS PROCEDURES
 
19


 
10.01
Presentation of Claim
 
19


 
10.02
Decision on Initial Claim
 
19


 
10.03
Right to Review
 
19


 
10.04
Decision on Review
 
20


 
10.05
Form of Notice and Decision
 
21


 
10.06
Legal Action
 
21


Article XI ADMINISTRATION
 
21


 
11.01
Plan Administration
 
21


 
11.02
Powers, Duties and Procedures
 
21


 
11.03
Agents
 
21


 
11.04
Binding Effect of Decisions
 
21


 
11.05
Information
 
22


 
11.06
Coordination with Other Benefits
 
22


Article XII MISCELLANEOUS
 
22


 
12.01
Limitation of Rights
 
22


 
12.02
Additional Restrictions
 
22


 
12.03
Indemnification
 
22


 
12.04
Assignment
 
22


 
12.05
Inability to Locate Recipient
 
23


 
12.06
Amendment and Termination
 
23


 
12.07
Applicable Law
 
23


 
12.08
No Funding
 
23


 
12.09
Trust
 
23


 
 
 
 
 
 
 
 
 
 

















































i

--------------------------------------------------------------------------------


Exhibit 10.3


ANTHEM, INC.
COMPREHENSIVE NON-QUALIFIED DEFERRED
COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE
AUGUST 1, 2014)


ARTICLE I
HISTORY AND PURPOSE


1.01 History. Anthem, Inc. (f/k/a WellPoint, Inc.) (the "Company") established
the WellPoint, Inc. 2005 Comprehensive Executive Non-Qualified Retirement Plan,
originally effective January 1, 2005 ("WellPoint Plan"), as a new plan for
certain types of deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), which governs nonqualified
deferred compensation arrangements. The Company amended and restated the
WellPoint Plan effective January 1, 2006, and renamed it the WellPoint, Inc.
Comprehensive Non-Qualified Deferred Compensation Plan (the "Plan"). The Company
amended and restated the Plan effective as of November 1, 2006, then restated it
again effective as of January 1, 2009 for compliance with the final regulations
issued under Code Section 409A. The Company subsequently amended and restated
the Plan effective January 1, 2011, effective as of January 1, 2014 and again on
December 2, 2014. The Company hereby amends and restates the Plan effective as
of October 1, 2019.
(a)    Merged Plans. In addition, effective January 1, 2005, the Company, one of
its predecessors or entities related to the Company or a predecessor also
established the following nonqualified deferred compensation plans applicable to
amounts subject to Code Section 409A.
(i)
the 2005 Anthem Supplemental Executive Retirement Plan;

(ii)
the 2005 Anthem Deferred Compensation Plan;

(iii)
the 2005 Trigon Insurance Company 401(k) Restoration Plan; and

(iv)
the 2005 Supplemental Retirement Plan for Certain Employees of Trigon Insurance
Company.

Each of the foregoing plans were separately maintained for the 2005 calendar
year and cover deferred compensation that related solely to the 2005 calendar
year. The Company subsequently ceased accruals and merged each of the plans into
the Anthem Plan effective as of December 31, 2005 and are referred to herein as
the Merged Plans (either alone or collectively).
(b)    Predecessor Plans. The Company or one of its predecessors separately
maintained the following nonqualified deferred compensation plans, which cover
amounts earned and vested as of December 31, 2004 (including vested bonuses
earned in 2004 and paid in 2005):






1

--------------------------------------------------------------------------------

Exhibit 10.3


(i)
each pre-2005 Anthem Long-Term Incentive Plan;

(ii)
the WellPoint Health Networks Inc. Comprehensive Executive Non-Qualified
Retirement Plan;

(iii)
the Anthem Supplemental Executive Retirement Plan;

(iv)
the Anthem Deferred Compensation Plan;

(v)
the Trigon Insurance Company 401(k) Restoration Plan; and

(vi)
the Supplemental Retirement Plan for Certain Employees of Trigon Insurance
Company.

Each of the foregoing plans are referred to as a "Predecessor Plan(s)." Benefits
ceased to accrue under the Predecessor Plans effective December 31, 2004 and, as
such, are grandfathered for purposes of Code Section 409A. Solely for
administrative purposes, Predecessor Plan Account balances, determined as of
December 31, 2005, became accounted for under the 2005 WellPoint Plan effective
as of January 1, 2006. In all other respects, each Predecessor Plan Account
remains subject exclusively to the terms of the Predecessor Plan to which it
relates.
1.02 Purpose. Except as otherwise provided herein, the Plan applies only to
Participants to whose Account contributions are credited under Article IV and
Article V. The purpose of the Plan is for certain management and highly
compensated employees to (1) restore certain benefits that cannot be provided
under the tax-qualified plans maintained by the Company and its affiliates and
(2) provide additional opportunities to defer one or more items of their
compensation.


The Plan is intended to comply with Code Section 409A and shall be interpreted,
administered and operated as necessary to comply with the requirements of Code
Section 409A and applicable Treasury Regulations. The Plan is further intended
to be a plan that is unfunded and maintained by Anthem, Inc. primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of the Employee Retirement
Income Security Act of 1974 ("ERISA").
ARTICLE II
DEFINITIONS
In this Plan, the following terms have the meanings indicated below:
2.01 "Account" means the account maintained under the Plan for each Participant
which is credited with amounts under Article IV and Article V of the Plan and
adjusted periodically for investment performance under Article VI of the Plan
and distributions or withdrawals in accordance with Article VIII. The Account of
each Participant who is also a Predecessor Plan Participant shall also include
the Predecessor Plan Account maintained on behalf of that Predecessor Plan
Participant, as adjusted periodically for investment performance under Article
VI of the Plan and distributions or withdrawals in accordance with the terms of
the Predecessor Plan to which it relates. Each Participant's Account shall be
divided into a series of Plan Year subaccounts, one for each Plan Year for which
the Participant defers any Compensation under the Plan. To the extent it
considers necessary or appropriate, the Administrator may further divide each
such Plan Year subaccount into a series of separate subaccounts so that each
category of deferred Compensation may be credited to its own separate
subcategories within that particular Plan Year subaccount.


2

--------------------------------------------------------------------------------

Exhibit 10.3


2.02 "Administrator" means the Executive Vice President and Chief Human
Resources Officer of the Company and, if the context requires, the Human
Resources Department of the Company, in charge of the day-to-day administration
of the Plan.


2.03 "Affiliate" means an entity other than the Company whose employees
participate in the tax-qualified retirement plans of ATH Holding Company, LLC or
National Government Services, Inc. or whose employees are authorized to
participate in the Plan by the Committee.


2.04 "Anthem LTIP" means each pre-2005 Anthem Long-Term Incentive Plan.


2.05 "Anthem Plan" means the Anthem Deferred Compensation Plan.


2.06 "Anthem SERP" means the Anthem Supplemental Executive Retirement Plan.


2.07 "Anthem SERP Participant" means an individual who is eligible on or after
January 1, 2006 to earn a benefit under the 2005 Anthem SERP.


2.08 "Beneficiary" means the person or persons, trust or estate designated in
writing, to receive a Participant's vested Account if the Participant dies
before distribution of the entire vested balance credited to that Account. A
Participant may designate one or more primary Beneficiaries and one or more
secondary Beneficiaries. A Participant's Beneficiary designation must be made in
writing pursuant to such procedures as the Administrator may establish and
delivered to the Administrator before the Participant's death. The Participant
may revoke or change this designation at any time before his or her death by
following such procedures as the Administrator will establish. If the
Administrator has not received a Participant's Beneficiary designation before
the Participant's death or if the Participant does not otherwise have an
effective Beneficiary designation on file when he or she dies, the vested
balance of such Participant's Account will be distributed to his or her estate.


2.09 "Bonus" means an amount awarded to an Eligible Employee under an annual
incentive plan maintained by the Company as determined by the Administrator.


2.10 "Bonus Deferral" means an election by a Participant to defer the receipt of
a Bonus in accordance with the requirements of Article IV.


2.11 "Code" means the Internal Revenue Code of 1986, as amended from time to
time.


2.12 "Committee" means the Compensation Committee of the Company's Board of
Directors or a subcommittee of two or more members thereof. The Committee shall
have full discretionary authority to administer and interpret the Plan, to
determine eligibility for Plan benefits, to select employees for Plan
participation, to determine the benefit entitlement of each Participant and
Beneficiary hereunder and to correct errors. The Committee may delegate any of
its duties and responsibilities not otherwise delegated hereunder


3

--------------------------------------------------------------------------------

Exhibit 10.3


to the Executive Vice President and Chief Human Resources Officer as
Administrator, and unless the Committee expressly provides to the contrary, any
such delegation will carry with it the Committee's full discretionary authority
with respect to the delegated duties and responsibilities. In no event, however,
shall the Committee delegate its authority to amend or terminate the Plan
pursuant to the provisions of Section 12.06. Decisions of the Committee or its
delegate will be final and binding on all persons.


2.13 "Company" means Anthem, Inc., an Indiana corporation.


2.14 "Company Contribution" means, for any one Plan Year, the amount determined
in accordance with Section 4.04.


2.15 "Compensation" means the respective definitions of compensation as set
forth in the Savings Plan for elective deferrals and matching contributions, as
constituted from time to time and as the context requires. In either case, the
respective definition of compensation as set forth in the Savings Plan is
determined without regard to the application of the limitation under Code
Section 401(a)(17). Effective for Compensation Deferrals relating to
compensation earned in Plan Years beginning on and after January 1, 2020,
Compensation means base salary and commissions paid in the year to which the
Compensation Deferrals relate consistent with Code Section 409A and the
regulations promulgated thereunder.


2.16 "Compensation Deferral" means an election by a Participant to defer the
receipt of the portion of his or her Compensation in accordance with the
requirements of Article IV.


2.17 "Election Form" means the form or forms established from time to time by
the Administrator that a Participant completes, signs and returns to the
Administrator to make a deferral election, make or change a payment election,
and/or make or change an investment election. To the extent authorized by the
Administrator, such form may be electronic or set forth in some other media or
format.


2.18 "Eligible Employee" means each employee of the Company or an Affiliate
whose Compensation is equal to or in excess of the Code Section 401(a)(17)
compensation limit in effect at the time the employee's eligibility is
determined in accordance with Section 3.01.


2.19 "In-Service Payout" means a complete distribution of a Participant's vested
Plan Year subaccount (including the related Matching Contribution) as of a
specified date elected by a Participant.


2.20 "Key Employee" means for the period January 1 through December 31 each
individual identified by the Administrator as of the immediately preceding
September 30 as a "key employee," as defined under Code Section 416(i),
disregarding Code Section 416(i)(5).


2.21 "Make-Up Contribution" means the contribution described under Section 4.04.


2.22 "Matching Contribution" means a matching contribution pursuant to
Section 4.03.


2.23 "Merged Plan" means the 2005 Anthem SERP, the 2005 Anthem Plan, the 2005
Trigon Plan or the 2005 Trigon SERP.


4

--------------------------------------------------------------------------------

Exhibit 10.3




2.24 "Participant" means a current or former Eligible Employee for whom an
Account (including one or more Plan Year subaccounts) is maintained. A
Participant shall also include a Predecessor Plan Participant for the limited
purposes set forth in the Plan.


2.25 "Pension Benefit" means the benefit payable to an individual under the
Pension Plan or the UGS Pension Plan, as the context requires.


2.26 "Pension Plan" means the qualified pension plan maintained by ATH Holding
Company, LLC or its predecessors under which a Participant is actively accruing
a benefit, which may include the Anthem Cash Balance Pension Plan B, as amended
from time to time or renamed, and/or such other qualified pension plan
maintained by ATH Holding Company, LLC.


2.27 "Plan" means this Anthem, Inc. Comprehensive Non-Qualified Deferred
Compensation Plan, as amended from time to time.


2.28 "Plan Year" means the calendar year.


2.29 "Predecessor Plan" means any of the WellPoint Plan, the Anthem SERP, the
Anthem Plan, the various Anthem LTIPs, the Trigon Plan or the Trigon SERP, each
of which cover grandfathered benefits not subject to Code Section 409A.
2.30 "Predecessor Plan Account" means a hypothetical or bookkeeping account
reflecting a grandfathered benefit under a Predecessor Plan, the amount of which
was transferred to the Plan on December 31, 2005. Such account is credited with
additional earnings pursuant to Article VI.
2.31 "Predecessor Plan Participant" means an individual who was eligible to
participate in one or more of the Predecessor Plans and who, as of December 31,
2005 (the date Predecessor Plan Accounts were transferred to the Plan), has a
Predecessor Plan Account.
2.32 "Regulations" mean Treasury Regulations issued under the Code.
2.33 "Savings Plan" means the Anthem 401(k) Retirement Savings Plan, as amended
from time to time or renamed.
2.34 "Separation from Service"
means termination of the Participant's employment relationship (within the
meaning of Code Section 409A and Regulations issued thereunder) with the Company
and its affiliates and any other service relationship defined in such applicable
Regulations, other than by reason of death. For purposes of the foregoing,
whether an entity is affiliated with the Company shall be determined pursuant to
the controlled group rules of Code Section 414, as modified by Code Section
409A. However, the Participant's employment relationship with the Employer shall
be treated as continuing intact while the individual is on a military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six months (or longer, if required by statute or contract). If the
period of the leave exceeds six months and the Participant's right to
reemployment is not provided either by statute or contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period for purposes of Code Section 409A only.


5

--------------------------------------------------------------------------------

Exhibit 10.3


2.35 "Trigon Plan" means the Trigon Insurance Company 401(k) Restoration Plan.


2.36 "Trigon SERP" means the Supplemental Retirement Plan for Certain Employees
of Trigon Insurance Company.


2.37 "UGS Pension Plan" means the UGS Pension Plan, as amended from time to
time, and any predecessor qualified pension plan maintained by National
Government Services, Inc.


2.38 "WellPoint Plan" means the WellPoint Health Networks Inc. Comprehensive
Executive Non-Qualified Retirement Plan.


2.39 "WellPoint SERP Participant" means an individual who is eligible on or
after January 1, 2006 to earn a benefit under Section 4.01 of the 2005 WellPoint
Plan.


2.40 "2005 Anthem SERP" means the 2005 Anthem Supplemental Executive Retirement
Plan.


2.41 "2005 WellPoint Plan" means the WellPoint, Inc. 2005 Comprehensive
Executive Non-Qualified Retirement Plan, as in effect on December 31, 2005.


2.42 "2005 Anthem Plan" means the 2005 Anthem Deferred Compensation Plan.


2.43 "2005 Trigon Plan" means the 2005 Trigon Insurance Company 401(k)
Restoration Plan.


2.44 "2005 Trigon SERP" means the 2005 Supplemental Retirement Plan for Certain
Employees of Trigon Insurance Company.


ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.01 Eligibility. Determination of an individual as an Eligible Employee is made
on a Plan Year by Plan Year basis. The Administrator may determine the
individual is an Eligible Employee for the immediately following Plan Year
pursuant to any such rules and requirements regarding the criteria for, and
manner in, which individuals are determined to be an Eligible Employee. Such
rules and requirements do not need to be consistent from Plan Year to Plan Year
or among individuals. An individual who is determined to be an Eligible Employee
shall be permitted to make a Compensation Deferral and Bonus Deferral election
effective for the Plan Year that begins immediately following the
Administrator's determination of the individual as an Eligible Employee in
accordance with the rules set forth in Article IV. An individual who is
determined to be an Eligible Employee shall not be permitted to make a
Compensation Deferral with respect to Compensation earned or a Bonus Deferral
with respect to the Bonus paid in the Plan Year in which he or she is determined
to be an Eligible Employee. Such an individual may make a Bonus Deferral for the
Bonus earned in such Plan Year pursuant to the rules set forth in Article IV
provided the individual becomes an Eligible Employee before or during the
enrollment period established for such Plan Year.


6

--------------------------------------------------------------------------------

Exhibit 10.3


Notwithstanding any Plan provision to the contrary, the Committee may, in its
sole discretion, place further requirements and/or limitations on an Eligible
Employee's participation in any portion of the Plan.


In addition to and notwithstanding the foregoing or any provision to the
contrary in Sections 4.01 and 4.02, an Eligible Employee who (a) is hired on or
after January 2, 2019; (b) has never been a Participant in the Plan; and (c) is
not eligible and does not participate in any other plan that would be aggregated
with this Plan under Code Section 409A and the regulations promulgated
thereunder may make a Compensation Deferral election and/or a Bonus Deferral
election by filing an Election Form with the Administrator within thirty (30)
days after such Eligible Employee’s date of hire with the Company or an
Affiliate, but such election will only apply to Compensation for services to be
performed subsequent to the election. Any such election shall be irrevocable on
the thirtieth (30th) day after such Eligible Employee’s date of hire with the
Company or an Affiliate.


3.02 Participation. To begin participation in the Plan, an Eligible Employee
shall properly complete and timely submit an Election Form to the Administrator
in accordance with the Administrator's rules. An Eligible Employee shall become
a Participant on the first day on which a deferral of an elected amount or
contribution is first credited to his or her Account. The Administrator may
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.


3.03 Enrollment Requirements. Election Forms shall be completed and filed with
the Administrator by the time periods set forth in Article IV for the particular
type of compensation to be deferred or during such other enrollment period as
the Administrator determines in accordance with such Article. Subject to Section
8.05, a Participant may change or revoke a deferral or distribution election any
time before such election becomes irrevocable, which shall occur as of the
applicable deadline specified in Article IV unless the Administrator establishes
an earlier deadline. Unless the Administrator determines otherwise, a new
Election Form shall be required for each Plan Year in which an Eligible Employee
wants to defer his or her Compensation or Bonus. A Participant's Election Form
shall specify the form of payment, which shall be paid at the times specified in
Article VIII. Unless otherwise specified herein or determined by the
Administrator, the election made by the Participant for each Plan Year shall
apply to all amounts credited to the Participant's Plan Year subaccount for such
Plan Year.


3.04 Cessation of Participation.


(a)Loss of Eligibility. An individual who qualifies as an Eligible Employee for
a particular Plan Year will continue to be an Eligible Employee until such time
as the Administrator determines otherwise, including that the Eligible Employee
no longer satisfies the Plan's eligibility requirements or is not a member of a
select group of management or highly compensated employees. Any determination of
ineligibility shall be effective for an immediately following Plan Year. Any
individual who ceases to be an Eligible Employee shall continue to be a
Participant with respect to amounts credited to his or her Account until such
amounts are completely distributed to him or her in accordance with the Plan.






7

--------------------------------------------------------------------------------

Exhibit 10.3


(b)Committee Discretion. Notwithstanding any Plan provision to the contrary, the
Committee shall have the sole discretionary authority to exclude a Participant
from making further deferrals under the Plan with such exclusion becoming
effective as of the first day of the next succeeding Plan Year. Such Participant
shall remain a Participant in the Plan until his Account balance is paid in
full.


(c)Hardship Withdrawals. Elective or deemed deferrals made by a Participant who
receives a hardship withdrawal shall be canceled pursuant to Section 8.07. The
Participant shall remain a Participant in the Plan until his Account balance is
paid in full.


(d)Separation from Service or Death. Notwithstanding anything in the Plan to the
contrary, upon a Participant's Separation from Service or death, if earlier, any
outstanding distribution election shall be given effect to the extent any
amounts covered by such election are paid after such event.
ARTICLE IV
DEFERRALS AND CONTRIBUTIONS
4.01 Compensation.


(a)Elections. Subject to Article III (including the last paragraph of
Section 3.01), an Eligible Employee may make a Compensation Deferral by filing
an Election Form with the Administrator before the beginning of the Plan Year in
which the Compensation is earned. All deferrals shall be made on a pre-tax
basis. The Administrator may prescribe such rules and requirements regarding
Compensation Deferral elections as it deems appropriate. An Eligible Employee's
Savings Plan election cannot be changed during the Plan Year to which the
Compensation Deferral election relates.


(b)Amount. For each Plan Year, an Eligible Employee may elect to make a
Compensation Deferral for each payroll period in a percentage (not to exceed
60%) of his or her Compensation net of any required taxes, Savings Plan
deferrals and salary reduction amounts described in Code Section 125. Deferrals
to the Plan shall begin after the Eligible Employee has made the maximum salary
deferrals permitted under the Savings Plan for the Plan Year under Code Section
402(g). For purposes of the preceding sentence, for any given Plan Year and for
all Eligible Employees, the Administrator may determine whether such maximum
salary deferral includes catch-up contributions (within the meaning of Code
Section 402(g)).


(c)No Changes. Subject to Section 3.03 and the last paragraph of Section 3.01, a
Compensation Deferral election shall be irrevocable as of the first day of the
Plan Year to which the Election Form relates.


(d)Crediting. Compensation Deferrals made by a Participant will be credited to
his or her applicable Plan Year subaccount as soon as practical after the date
that the Compensation amount to which those Compensation Deferrals relate would
have otherwise been paid.


8

--------------------------------------------------------------------------------

Exhibit 10.3


4.02 Bonus.
(a)    Elections. The Administrator may prescribe such rules and requirements
regarding Bonus Deferral elections.


(i)
Generally. Subject to Article III (including the last paragraph of Section
3.01), an Eligible Employee may make a Bonus Deferral by filing an Election Form
with the Administrator before the beginning of the Plan Year in which the Bonus
is earned. All deferrals shall be made on a pre-tax basis.



(ii)
Performance-Based Compensation. Notwithstanding anything in the Plan to the
contrary, to the extent the Committee determines that a Bonus constitutes
"performance-based compensation" (within the meaning of Code Section 409A and
Regulations issued thereunder), the Committee may permit an Eligible Employee to
file an Election Form with the Administrator on or before a date that occurs no
later than six months before the end of the performance period provided that (A)
the Eligible Employee performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Election Form is submitted and (B) the compensation is not
readily ascertainable (within the meaning of Code Section 409A and Regulations
issued thereunder) as of the date the Election Form is filed. If a Bonus
Deferral election is made pursuant to this paragraph after the beginning of the
Plan Year in which the Bonus is earned, such election shall be void if the Bonus
becomes payable as a result of the Eligible Employee's death before the
satisfaction of the performance criteria.



(b)Amount. For each Plan Year, an Eligible Employee may elect to make a Bonus
Deferral in a percentage (not to exceed 80%) with respect to his or her Bonus
net of any required taxes and salary reduction amounts described in Code Section
125.


(c)No Changes. Subject to Section 3.03 and the last paragraph of Section 3.01,
such Bonus Deferral election shall be irrevocable as of the first day of the
Plan Year to which the Election Form relates or the deadline established by the
Administrator for performance-based compensation, as the case may be.


(d)Crediting. Bonus Deferrals made by the Participant will be credited to his or
her applicable Plan Year subaccount as soon as practical after the date that the
Bonus amount to which those Bonus Deferrals relate would have otherwise been
paid.


4.03 Matching Contributions.
(a)Eligibility. Participants shall be entitled to a Matching Contribution under
the Plan only to the extent he or she has satisfied the eligibility requirements
for an employer matching contribution under the Savings Plan.


9

--------------------------------------------------------------------------------

Exhibit 10.3


(b)Amount. The amount of the Matching Contribution to which a Participant is
entitled will be a percentage of Compensation that he or she elects to defer
under the Plan applied to the matching contribution formula then in effect under
the Savings Plan less the amount of matching contribution made, if any, under
the Savings Plan.


(c)Crediting. The Matching Contributions to which the Participant is entitled
will be credited to his or her applicable Plan Year subaccount at such time and
in such manner as determined by the Administrator and as applied uniformly to
all Participants.


4.04 Non-Elective Contributions.


(a)Eligibility. For each Plan Year, the Company or an Affiliate, in its sole
discretion, may, but is not required to, credit any amount it desires as a
Company Contribution and/or Make-Up Contribution to the Plan Year subaccount of
one or more Participants, on such terms as it determines, which need not be the
same for each Participant.


(b)Company Contribution.


(i)
Form of Payment. A Participant who receives a Company Contribution may make a
separate election as to the form of payment for such Amount. Any Election Form
pursuant to which a Participant selects a form of payment must be filed with the
Administrator either:

(A)
During a period of at least 30 days, or as otherwise specified by the
Administrator in its discretion, that occurs before the beginning of the Plan
Year in which the Company Contribution is earned or begins to be earned, as the
case may be, or

(B)
Within 30 days after the Company Contribution is awarded, provided the Company
Contribution is subject to a vesting schedule of at least 12 months from the
date the completed Election Form is filed with the Administrator (taking into
account any automatic vesting provisions that may be provided upon certain
terminations from employment that may occur before such 12 month period).



If no such Election Form is filed, then the form of payment shall be a lump sum
at Separation from Service.


(ii)
No Changes. Subject to Section 3.03, a Participant's Election Form shall be
irrevocable as of the first day of the Plan Year to which the Election Form
relates.

(iii)
Amount. The Company Contribution credited to a Participant shall be determined
by the Committee or the Administrator, in their discretion. Such contribution
may be smaller or larger than the amount credited to any other



10

--------------------------------------------------------------------------------

Exhibit 10.3


Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
for that Plan Year. Crediting of a Company Contribution for one Plan Year does
not guarantee a Company Contribution for subsequent Plan Years.
(c)Make-Up Contribution.
(i)
Form of Payment. If a Participant is credited with a Make-Up Contribution, such
contribution shall be paid in a lump sum at the earlier of the Participant's
Separation from Service or death.

(ii)
Amount. The Make-Up Contribution credited to a Participant shall be determined
by the Committee or the Administrator, in their discretion.

(d)Crediting. Company and Make-Up Contributions will be credited to a
Participant's applicable Plan Year subaccount as soon as practical after the
date that the Company or Affiliate determines such contributions shall be made.


ARTICLE V
SUPPLEMENTAL PENSION PLAN CONTRIBUTIONS


5.01 Eligibility for Supplemental Pension Contribution. A Participant whose
benefit under the Pension Plan or UGS Pension Plan, as the case may be, is
limited as a result of Code Section 401(a)(17) or Code Section 415, shall be
credited with a Supplemental Pension Contribution as described in this Article.
Supplemental Pension Contributions made to this Plan ceased as of January 1,
2019 and no Supplemental Pension Contributions shall be made to this Plan for
Plan Years on and after January 1, 2019.


5.02 In General. Except as otherwise provided in this Article, the Supplemental
Pension Contribution shall be equal to the difference between the amount which
was actually credited to his account under the Pension Plan or the UGS Pension
Plan, as the case may be, and the amount which would have been credited to his
account had the amount not been limited as a result of Code Section 401(a)(17)
or Code Section 415. The Supplemental Pension Contribution to which the
Participant is entitled will be credited to his applicable Plan Year subaccount
as of the date that the Pension Benefit to which such Supplemental Pension
Contribution relates would otherwise have been credited under the Pension Plan.


5.03 Former DeCare Dental Pension Plan Participants. An individual who was a
named participant in the DeCare Dental Deferred Compensation Plan and/or the
DeCare Dental Restoration Plan as of such plans' termination on or about April
9, 2009, became a Participant under this Article as of April 9, 2009. Such
Participant shall be eligible for a Supplemental Pension Contribution if he
previously participated in the DeCare Dental Pension Plan, met the Rule of 65
(as defined under the Pension Plan) as of December 31, 2009 and became a
Participant in the Pension Plan on January 1, 2010. In such circumstance, the
Supplemental Pension Contribution will be equal to the "Supplemental Part A
Benefit," the "Supplemental A* Benefit," if any, plus the "Supplemental Part B
Benefit," if any, each as further described below.






11

--------------------------------------------------------------------------------

Exhibit 10.3


(a)The Supplemental Part A Benefit will be equal to:


(i)
the Part A Benefit (as determined under and set forth in the Pension Plan) that
would have been payable to the Participant without regard to Code Section
401(a)(17) or Code Section 415, as of December 31, 2014 (or such earlier
Separation from Service) less the Part A Benefit actually payable to the
Participant under the Pension Plan and determined in an annuity, less



(ii)
an annuity equivalent of any lump sum amount received by the Participant from
(i) the DeCare Dental Deferred Compensation Plan and the DeCare Dental
Restoration Plan upon the respective plans' termination, and (ii) if applicable,
the non-qualified plans sponsored by BCBSM, Inc. (d/b/a Blue Cross Blue Shield
of Minnesota) that provided benefits in excess of the benefits provided under
such entity's qualified plans.



The Part A Benefit formula uses a Participant's actual "Salary" (as defined in
Exhibit S of the Pension Plan), to determine the Part A Benefit. In the event a
Participant has an individual agreement that provides for certain assumptions to
apply in the determination of Salary, the terms of the agreement shall be given
effect.


The Supplemental Part A Benefit will be credited to a Plan Year subaccount as
soon as administratively feasible after December 31, 2014, or Separation from
Service, as the case may be.


(b)If the Participant continues to be eligible to participate in the Pension
Plan after December 31, 2014, the Supplemental Part A* Benefit will be equal to
the Benefit Transition Adjustment (as determined and defined under the Pension
Plan) without regard to Code Section 401(a)(17) less the actual Benefit
Transition Adjustment payable to the Participant under the Pension Plan. Such
Benefit Transition Adjustment will be determined each Plan Year. The
Supplemental Part A* Benefit to which the Participant is entitled will be
credited to his applicable Plan Year subaccount as of the date that the Benefit
Transition Adjustment to which such Supplemental Part A* Benefit relates would
otherwise have been credited under the Pension Plan.


(c)If the Participant continues to be eligible to participate in the Pension
Plan after December 31, 2014, the Supplemental Part B Benefit will be determined
under, and credited pursuant to, Section 5.02 of this Article.


5.04 QSERP. Notwithstanding anything in this Article to the contrary and subject
to Section 12.06, the Company reserves the discretion to credit some or all of a
Participant's Supplemental Pension Contributions including earnings on such
amounts, on a prospective or retroactive basis, to the Pension Plan or the UGS
Pension Plan, as the case may be. Any such credit shall only be made if it is
consistent with applicable rules governing the Pension Plan and/or the UGS
Pension Plan and Code Section 409A and Regulations issued thereunder.


12

--------------------------------------------------------------------------------

Exhibit 10.3


ARTICLE VI
EARNINGS


6.01 Investment Funds. Amounts credited to a Participant's Account under the
Plan shall be credited with earnings, at periodic intervals determined by the
Administrator, at a rate equal to the actual rate of return for such period on
the investment fund or funds or index or indices or vehicle or vehicles selected
by that Participant. The investment options shall be comparable to those offered
under the Savings Plan, from time to time, except for the option to invest in
Anthem common stock or the Vanguard brokerage option (or other self-managed
account option that may be offered under the Savings Plan). The Committee may
offer other investment options in its discretion. The rate of return on such
investment vehicles shall be tracked solely for the purpose of determining the
phantom investment gain, earnings and losses to be credited to the Participant's
Account during the deferral period. Neither the Company nor any of its
affiliates shall be obligated to make any actual investment.


6.02 Conversion of Investments from Predecessor Plans and Merged Plans. Before
January 1, 2006, amounts representing Predecessor Plan Account balances and
account balances from Merged Plans were credited with earnings based on
investment options available under the Predecessor Plan or Merged Plan to which
they related. Effective as of January 1, 2006, those Predecessor Plan Accounts
(or accounts from Merged Plans) shall be credited with earnings in accordance
with Section 6.01. Before January 1, 2006, the Committee shall prescribe rules
(that may vary among classes of Participants) that provide each Predecessor Plan
Participant (and Participant with a Merged Plan account balance) an opportunity
to select the investment fund or funds or index or indices to be used as the
basis for crediting his or her Predecessor Plan Account (or Merged Plan account)
with earnings as of January 1, 2006. To the extent the Committee has not
received investment direction from a Participant before December 15, 2005 with
respect to his or her Predecessor Plan Account or Merged Plan account, such
Predecessor Plan Account or Merged Plan account shall be credited with earnings
based upon a default investment option under the Savings Plan designated as such
by the Committee or in accordance with such other rules as may be adopted by the
Committee and applied on a consistent, uniform basis.


ARTICLE VII
VESTING


7.01 Elective Deferrals under the Plan. As of October 1, 2019, each Participant
is 100% vested in that portion of his or her Account attributable to any Salary
Deferrals (made before January 1, 2014), Compensation Deferrals and Bonus
Deferrals, made on or after January 1, 2006. With respect to Compensation
Deferrals and Bonus Deferrals made on and after October 1, 2019, each
Participant will be 100% vested in that portion of his or her Account
attributable to these Deferrals.


7.02 Supplemental Pension Plan Contributions. All Supplemental Pension Plan
Contributions as determined in accordance with Article V of the Plan shall be
100% vested.




13

--------------------------------------------------------------------------------

Exhibit 10.3


7.03 Predecessor or Merged Plans. As of October 1, 2019, any Participant whose
Account is attributable to deferrals made and accruals earned before January 1,
2006 under a Predecessor Plan or Merged Plan are vested in such deferrals and
accruals.


7.04 Company and/or Make-Up Contributions. Vesting of any Company Contributions
and Make-Up Contributions shall be determined by the Company or Affiliate, in
its sole discretion, and need not be the same for all Participants.


7.05 Matching Contributions. Notwithstanding anything in the Plan to the
contrary, effective for periods after January 1, 2019, any Participant whose
date of hire is on or after January 2, 2019 shall not be vested in any Matching
Contribution until such Participant has completed a two year Period of Service
(as defined in the Savings Plan), at which time such Participant shall be 100%
vested in Matching Contributions.


ARTICLE VIII
DISTRIBUTIONS


8.01 Annual Election. Participants must indicate on an Election Form which of
the distribution options described below will govern payment of the Plan Year
subaccount to which deferred amounts are credited before the beginning of the
Plan Year in which the compensation is earned or such earlier or later time as
may be specified by the Administrator pursuant to Article III or Article IV.
Unless otherwise specified in the Plan or permitted by the Administrator, such
distribution election applies to all amounts credited to the Plan Year
subaccount, including, but not limited to, Matching Contributions and
Supplemental Pension Contributions.


8.02 Time for Distribution. Except as otherwise provided in Section 8.07,
distribution of a Participant's Account shall be made on the earliest to occur
of:
(a)The date elected by a Participant under Section 8.03 with respect to an
In‑Service Payout;
(b)The date set forth in Section 8.04 with respect to the Participant's
Separation from Service; or
(c)The date set forth in Section 8.06 with respect to the Participant's death.
8.03 In-Service Payout. A Participant may irrevocably select, on his or her
Election Form, a specified date to receive a lump sum In-Service Payout of all
vested amounts credited to a Plan Year subaccount. Payment shall be made as soon
as administratively feasible following the specified date and before the later
of (i) December 31 of the calendar year containing the specified date, or
(ii) the 15th day of the third month following the specified date. If any
amounts are unvested at the time of the elected In-Service Payout date, but
later become vested, such remaining amounts shall be paid at the earlier of the
Participant's Separation from Service or Death.
8.04 Separation from Service. Upon a Participant's Separation from Service for
any reason other than death, a Participant's vested Plan Year subaccount shall
be paid or begin to be paid as soon as administratively feasible following
Separation from Service and before the later of (i) December 31 of the calendar
year in which the Participant's Separation from Service occurs, or (ii) the 15th
day of the third month


14

--------------------------------------------------------------------------------

Exhibit 10.3


following the Participant's Separation from Service. Notwithstanding the
foregoing, distributions made to a Key Employee upon such separation shall be
paid or begin to be paid no earlier than the first day following the six month
anniversary of the Participant's Separation from Service unless the Participant
dies before or during such six-month period, in which case, such six-month delay
shall not apply and payment shall be made pursuant to Section 8.06. Subsequent
installment payments shall be made thereafter on or about the anniversary of the
first installment payment.


Payment shall be made to the Participant in such form as determined below in
subsection (a), (b), or (c).
(a)Lump Sum. A Participant's Plan Year subaccount balance shall be paid in a
lump sum if:
(i)
timely elected by the Participant pursuant to the Plan; or

(ii)
no valid payment election is in effect when distribution is to be made.



(b)Annual Installments.


(i)
Effective for amounts credited to subaccounts for Plan Years beginning on and
after January 1, 2020, a Participant may elect to receive payment of his or her
Plan Year subaccount balances in annual installments with a minimum installment
period of two years and a maximum installment period of 15 years, provided that
each installment shall be calculated by dividing the existing account balance by
the number of years remaining in the elected installment period.



(ii)
Effective for amounts credited to subaccounts for Plan Years beginning before
January 1, 2020, a Participant may elect to receive payment of his or her Plan
Year subaccount balance in either:



1.
five annual installments; or



2.
ten annual installments.



(c)Exceptions. Notwithstanding the foregoing provisions, the following shall
apply:


(i)
If a Participant's Account balance constituting contributions (other than
Company and Make-Up Contributions) for all Plan Years at Separation from Service
or death, whichever is earlier, is equal to or less than the limit then in
effect under Code Section 402(g)(1)(B), such balance shall be paid in a lump sum
in lieu of any election to receive installments.





15

--------------------------------------------------------------------------------

Exhibit 10.3


(ii)
A Participant who is entitled to receive a Supplemental Part A Benefit, as
provided under Article V, shall receive such benefit in a lump sum. Payment of
the Supplemental Part A* Benefit, if any, and Supplemental Part B Benefit, if
any, shall be made as otherwise specified in the Plan.



8.05 Subsequent Changes in Elections.


(a)Participants who previously elected to receive an In-Service Payout pursuant
to Section 8.03 shall be permitted to change his or her election to delay the
time for payment until the fifth anniversary of the date the lump sum
distribution would otherwise have been made. However, no such change of election
under this Section shall have any force or effect or become effective until the
expiration of the 12-month period measured from the filing date of such
election. In addition, each such change of election with respect to an original
election to receive an In-Service Payout shall be valid only if such election is
made at least 12 months before the date of the scheduled distribution. In no
event, however, may any change to the time for payment in effect for the Plan
Year subaccount result in any acceleration of the distribution of that
subaccount. Notwithstanding anything in this Section to the contrary, in the
event of the Participant's Separation from Service or death after a subsequent
election is made but before the end of the five-year delay described above,
payment shall instead be made upon such Separation from Service or death, as the
case may be.


(b)Notwithstanding any provision in the Plan to the contrary, on or before
December 31, 2008, Participants may make changes to distribution elections
previously filed with respect to amounts deferred under the Plan that relate to
Plan Years 2005 through 2008 consistent with transition relief provided by the
Department of the Treasury in Notice 2006-79, Notice 2007-86 and proposed
regulations promulgated under Code Section 409A.


8.06 Death. If a Participant dies with a vested balance credited to one or more
of his or her Plan Year subaccounts, whether or not the Participant was
receiving payouts from those subaccounts at the time of his or her death, then
the Participant's Beneficiary will receive the vested balance of each of those
Plan Year subaccounts in a lump sum. If a Participant has any unvested Matching
Contributions or Supplemental Pension Contributions credited to the
Participant's Account as of death, such amounts will become fully vested,
nonforfeitable and distributed pursuant to this Section.


8.07 Hardship Withdrawal. This Section shall only apply to amounts credited to a
Participant's Account that are subject to Code Section 409A. Any hardship
withdrawal right with respect to grandfathered amounts (within the meaning of
Code Section 409A) shall be subject to rules, if any, of the Predecessor Plans.
If a Participant (A) incurs a severe financial hardship as a result of (i) an
illness or accident involving the Participant, his or her spouse, Beneficiary or
any dependent (as determined pursuant to Code Section 152(a)), (ii) a casualty
loss involving the Participant's property or (iii) other similar extraordinary
and unforeseeable event beyond the Participant's control and (B) does not have
any other resources available, whether through reimbursement or compensation (by
insurance or otherwise) or liquidation of existing assets (to the extent such
liquidation would not itself result in financial hardship), to satisfy such
financial emergency, then the Participant may apply to the Administrator for an
immediate distribution from the vested portion of his or her Account (but not
the Predecessor Plan Account) in an amount necessary to satisfy such financial
hardship and the tax liability attributable to such distribution. The
Administrator shall have complete


16

--------------------------------------------------------------------------------

Exhibit 10.3


discretion to accept or reject the request and shall in no event authorize a
distribution in an amount in excess of that reasonably required to meet such
financial hardship and the tax liability attributable to that distribution.


Any hardship withdrawal shall be made only to the extent permitted in accordance
with Regulation Section 1.409A-3(i)(3). As a condition of the Administrator's
acceptance of a request for a hardship withdrawal under this Section, the
Participant's election to make Compensation Deferrals and/or Bonus Deferrals
shall be terminated for the remainder of the Plan Year in which the hardship
withdrawal is taken. In addition, such Participant shall be suspended from
making Compensation Deferrals and Bonus Deferrals for the Plan Year immediately
after the Plan Year in which the hardship withdrawal is taken. Such Participant,
if then an Eligible Employee, may make a deferral election that relates to the
second Plan Year following the Plan Year in which the hardship withdrawal was
made in accordance with Article III and Article IV.


8.08 Valuation. The amount to be distributed from any Plan Year subaccount
pursuant to this Article VIII shall be determined on the basis of the vested
balance credited to that subaccount as of the most recent practicable date (as
determined by the Administrator or its delegate) preceding the date of the
actual distribution.


8.09 Tax Withholding. Income taxes and other taxes payable with respect to an
Account shall be deducted from amounts payable under the Plan. All federal,
state or local taxes that the Administrator determines are required to be
withheld from any payments made pursuant to this Article VIII shall be withheld.


8.10 Payment of Small Accounts. The Administrator may, in its sole discretion
which shall be evidenced in writing no later than the date of payment, elect to
pay the value of the Participant's Account in a single lump sum if the balance
of such Account is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), provided the payment represents the complete liquidation
of the Participant's interest in the Plan and all other account balance plans as
determined pursuant to Regulation Section 1.409A-1(c)(2).


8.11 Right of Offset. The Company or an Affiliate shall have the right to offset
any amounts payable to a Participant under the Plan to reimburse the Company or
an Affiliate for liabilities or obligations of the Participant to the Company or
Affiliate if the following conditions are met:


(a)the liabilities or obligations of the Participant to the Company or Affiliate
were incurred in the ordinary course of the service relationship between the
Participant and the Company or Affiliate;


(b)the entire amount to be offset does not exceed $5,000 in any taxable year of
the Participant; and


(c)the offset is made at the same time and in the same amount as the liabilities
or obligations otherwise would have been due and collected from the Participant.




17

--------------------------------------------------------------------------------

Exhibit 10.3


8.12 Bona Fide Dispute. The Committee or the Administrator shall have the
discretion to accelerate the time or schedule of payment under the Plan pursuant
to Regulation Section 1.409A‑3(j)(4)(xiv) where such payment occurs as part of
an arm's length settlement of a bona fide dispute between the Company or an
Affiliate and a Participant as to the Participant's right to the deferred
amount.


8.13 Income Inclusion Under Code Section 409A. The Committee or the
Administrator shall have the discretion to accelerate the time or schedule of
payment under the Plan if the Plan fails to meet the requirements of Code
Section 409A and Regulations issued thereunder, provided that any such payment
does not exceed the amount required to be included in income as a result of such
failure.


8.14 Effect of Rehire. In the event a Participant experiences a Separation from
Service, begins receiving payment of his or her Account and is subsequently
rehired by the Company or an Affiliate, distributions shall continue as
regularly scheduled.


ARTICLE IX
EFFECT ON PREDECESSOR AND MERGED PLANS


9.01 Coordination With Predecessor Plans. Solely for ease of administration, the
Predecessor Plans may be attached as exhibits to the Plan and are incorporated
by reference herein. Except as otherwise specifically provided in the Plan,
eligibility for and entitlement to benefits under the Predecessor Plans are
governed solely by the terms of those Predecessor Plans. Effective January 1,
2005 (or such earlier date as may be provided in a Predecessor Plan),
Participants ceased to accrue further benefits under the Predecessor Plans;
however, Predecessor Plan benefits continue to accrue earnings per the
Predecessor Plan terms before January 1, 2006 and pursuant to the Plan effective
as of January 1, 2006.


9.02 Predecessor Plan Accounts. Although benefits accrued under Predecessor
Plans are grandfathered for purposes of Code Section 409A to the extent such
amounts were earned and vested as of December 31, 2004, for administrative
purposes, the December 31, 2005 Predecessor Plan Account balance of any
Predecessor Plan Participant became accounted for under the Plan as of
January 1, 2006 and shall be subject to Article VI. In all other respects, each
Predecessor Plan Account shall remain subject exclusively to the terms of the
Predecessor Plan to which it relates, including without limitation the existing
distribution election (commencement date and form of distribution) applicable to
the Predecessor Participant's Predecessor Plan Account. Any change in that
distribution election must be made in compliance with the applicable provisions
of the applicable Predecessor Plan.


9.03 Merged Plans. The 2005 Anthem Plan, the 2005 Anthem SERP, the 2005 Trigon
Plan and the 2005 Trigon SERP were merged into the Plan effective as of
December 31, 2005. All benefits accrued under such merged plans are subject to
Code Section 409A. In conjunction with the merger, on and after January 1, 2006,
benefits ceased to accrue under the 2005 Anthem Plan, the 2005 Anthem SERP, the
2005 Trigon Plan, and the 2005 Trigon SERP except as otherwise provided in the
Plan. The rights and obligations of participants in the Merged Plans before
their effective dates of merger shall be governed solely by the terms of the
Merged Plans; provided, however, that to the extent minimally necessary to
comply with the requirements of Section 409A of the Code, the requirements and
restrictions of Sections 5.01(a)‑(c) and 8.01(a)-(d) of the


18

--------------------------------------------------------------------------------

Exhibit 10.3


2005 WellPoint Plan shall apply, effective as of January 1, 2005, to the portion
of the Participant's Account attributable to the 2005 Anthem Plan. Distributions
of amounts attributable to Merged Plan benefits are made pursuant to a
Participant's election in effect under the applicable Merged Plan. If no such
election is on file, amounts shall be distributed in a single lump sum payment.


ARTICLE X
CLAIMS PROCEDURES


10.01 Presentation of Claim. No application is required for the commencement of
benefits under the Plan. However, if a Participant or Beneficiary ("Claimant")
believes that he or she is entitled to a greater benefit under the Plan, the
Claimant may submit a signed, written application to the Committee for such a
greater benefit. If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within 90 days after such notice was
received by the Claimant. All other claims shall be made within 180 days of the
date on which the event that caused the claim to arise occurred. The claim shall
state with particularity the determination desired by the Claimant. A claim
shall be considered to have been made when a written communication made by the
Claimant or the Claimant's representative is received by the Committee or its
authorized delegate. References to the Committee in this Article includes
references to the Executive Vice President and Chief Human Resources Officer
and, if applicable, such officer's delegate. The Executive Vice President and
Chief Human Resources Officer may further delegate, orally or in writing,
authority to decide certain claims under this Article.


10.02 Decision on Initial Claim. The Committee shall consider a Claimant's claim
and provide written notice to the Claimant of any denial within a reasonable
time, but no later than 90 days after receipt of the claim. If an extension of
time beyond the initial 90-day period for processing is required, written notice
of the extension shall be provided to the Claimant before the initial 90-day
period expires indicating the special circumstances requiring an extension of
time and the date by which the Committee expects to render a final decision. In
no event shall the period, as extended, exceed 180 days. If the Committee
denies, in whole or in part, the claim, the notice shall set forth in a manner
calculated to be understood by the Claimant:


(e)The specific reasons for the denial of the claim, or any part thereof;
(f)Specific references to pertinent Plan provisions upon which such denial was
based;
(g)A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and
(h)An explanation of the claim review procedure, which explanation shall also
include a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following a denial of the claim upon review.
10.03 Right to Review. A Claimant is entitled to appeal any claim that has been
denied in whole or in part. To do so, the Claimant must submit a signed, written
request for review with the Committee within 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part. Absent
receipt by the Committee of a written request for review within such 60-day
period, the claim shall be deemed to be conclusively denied. The Claimant (or
the Claimant's duly authorized representative) may:


19

--------------------------------------------------------------------------------

Exhibit 10.3


(i)Review and/or receive copies of, upon request and free of charge, all
documents, records, and other information relevant to the Claimant's claim;
and/or
(j)Submit written comments, documents, records or other information relating to
her claim, which the Committee shall take into account in considering the claim
on review, without regard to whether such information was submitted or
considered in the initial review of the claim.
If a Claimant requests to review and/or receive copies of relevant information
pursuant to subsection (a) above before filing a written request for review, the
60-day period for submitting the written request for review will be tolled
during the period beginning on the date the Claimant makes such request and
ending on the date the Claimant reviews or receives such relevant information.
10.04 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after it receives a written request for
review of the denial, unless other special circumstances require additional
time. In such case, the Committee will notify the Claimant, before the
expiration of the initial 60-day period and in writing, of the need for
additional time, the reason the additional time is necessary, and the date (no
later than 60 days after expiration of the initial 60-day period) by which the
Committee expects to render its decision on review. Notwithstanding the
foregoing, if the Committee determines that an extension of the initial 60-day
period is required due to the Claimant's failure to submit information necessary
for the Committee to decide the claim, the time period by which the Committee
must make its determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information. The decision on
review shall be written in a manner calculated to be understood by the Claimant,
and shall contain:
(k)Specific reasons for the decision;
(l)Specific references to the pertinent Plan provisions upon which the decision
was based;
(m)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records or other
information relevant (within the meaning of Department of Labor Regulation
Section 2560.503-1(m)(8)) to the Claimant's claim;
(n)A statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following a wholly or partially denied claim for benefits; and
(o)Such other matters as the Committee deems relevant.






20

--------------------------------------------------------------------------------

Exhibit 10.3


10.05 Form of Notice and Decision. Any notice or decision by the Committee under
this Article may be furnished electronically in accordance with Department of
Labor Regulation Section 2520.104b-(1)(c)(i), (iii) and (iv).
10.06 Legal Action. Any final decision by the Committee shall be binding on all
parties. A Claimant's compliance with the foregoing provisions of this Article
is a mandatory prerequisite to a Claimant's right to commence any legal action
with respect to any claim for benefits under the Plan. Any such legal action
must be initiated no later than 180 days after the Committee renders its final
decision. If a final determination of the Committee is challenged in court, such
determination shall not be subject to de novo review and shall not be overturned
unless proven to be arbitrary and capricious based on the evidence considered by
the Committee at the time of such determination.
ARTICLE XI
ADMINISTRATION
11.01 Plan Administration. The Committee has overall responsibility for the
Plan, but the Administrator shall have responsibility for the day-to-day
administration of the Plan, as specified herein and as otherwise delegated by
the Committee. The Administrator and members of the Committee may be
Participants under this Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. The Chief Executive Officer, Executive Vice President and Chief Human
Resources Officer or any other individual charged with administrative authority
may not act on any matter involving such individual's own participation in the
Plan.
11.02 Powers, Duties and Procedures. The Committee shall have full and complete
discretionary authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan, including
any rules relating to trading restrictions as it determines necessary, and (ii)
decide or resolve any and all questions including interpretations of the Plan,
as may arise in connection with the claims procedures set forth in Article X or
otherwise with regard to the Plan. The Committee shall have complete control and
authority to determine the rights and benefits of all claims, demands and
actions arising out of the provisions of the Plan of any Participant or
Beneficiary or other person having or claiming to have any interest under the
Plan. When making a determination or calculation, the Committee may rely on
information furnished by a Participant or the Company, an Affiliate or other
related entity. Benefits under the Plan shall be paid only if the Committee
decides in its sole discretion that the Participant or Beneficiary is entitled
to them. The Committee may delegate such powers and duties as it determines for
the efficient administration of the Plan.
11.03 Agents. In the administration of this Plan, the Committee or the
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to the Company, an Affiliate or other related entity.
11.04 Binding Effect of Decisions. Notwithstanding any other provision of the
Plan to the contrary, the Committee or its delegate shall have complete
discretion to interpret the Plan and to decide all matters under the Plan. Any
such interpretation shall be final, conclusive and binding on all Participants,
Beneficiaries and any person claiming under or through any Participant, in the
absence of clear and convincing evidence that the Committee or its delegate
acted arbitrarily and capriciously.


21

--------------------------------------------------------------------------------

Exhibit 10.3


11.05 Information. To enable the Committee and the Administrator to perform its
functions, the Company, an Affiliate or other related entity shall supply full
and timely information to the Committee or the Administrator, as the case may
be, on all matters relating to the compensation of its Participants, the dates
of the death or Separation from Service and such other pertinent information as
the Committee or Administrator may reasonably require.
11.06 Coordination with Other Benefits. The benefits provided to a Participant
and the Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Company, an Affiliate or other related entity. The Plan shall supplement and
shall not supersede, modify or amend any other such plan or program except as
may otherwise be expressly provided.


ARTICLE XII
MISCELLANEOUS


12.01 Limitation of Rights. Participation in the Plan does not give any
individual the right to be retained in the service of the Company, any Affiliate
or other related entity, or to interfere with the right of the Company, any
Affiliate or other related entity to discipline or discharge the individual at
any time, with or without cause, or to modify the Salary, Compensation or Bonus
of such individual at any time.
  
12.02 Additional Restrictions. If the Administrator determines that additional
restrictions or limitations must be placed on the investment vehicles utilized
for measuring the return on the amounts credited to Participant Accounts, the
right of Participants to make investment elections with respect to their
Accounts, their ability to make or change distribution elections, their ability
to defer distributions or to change the commencement date for the distribution
of their benefits or the method of such distribution or their rights or status
as creditors under the Plan in order to avoid current income taxation of amounts
deferred under the Plan, the Administrator may, in its sole discretion, amend
the Plan to impose such restrictions or limitations, cease deferrals under the
Plan and/or defer distribution dates under the Plan.


12.03 Indemnification. The Company will indemnify and hold harmless the
Directors, the members of the Committee and any delegate of the Committee, and
employees of the Company and its Affiliates, from and against any and all
liabilities, claims, costs and expenses, including attorneys' fees, arising out
of an alleged breach in the performance of their fiduciary duties under the
Plan, other than such liabilities, claims, costs and expenses as may result from
the gross negligence or willful misconduct of such persons. The Company shall
have the right, but not the obligation, to conduct the defense of such persons
in any proceeding to which this Section applies.


12.04 Assignment. To the fullest extent permitted by law, benefits under the
Plan and rights thereto are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or a Beneficiary.






22

--------------------------------------------------------------------------------

Exhibit 10.3


12.05 Inability to Locate Recipient. If a benefit under the Plan remains unpaid
for two (2) years from the date it becomes payable, solely by reason of the
inability of the Administrator to locate the Participant or Beneficiary entitled
to the payment, the benefit shall be treated as forfeited. Any amount forfeited
in this manner shall be restored without interest upon presentation of an
authenticated written claim by the person entitled to the benefit.
12.06 Amendment and Termination.


(a)The Committee may, at any time, amend or terminate the Plan. Any amendment
must be made in writing; no oral amendment will be effective. Except to the
limited extent authorized pursuant to Section 12.02, no amendment may, without
the consent of an affected Participant (or, if the Participant is deceased, the
Participant's Beneficiary), adversely affect the Participant's or the
Beneficiary's rights and obligations under the Plan with respect to amounts
already credited to a Participant's Account, and all amounts deferred under the
Plan before the date of any such amendment or termination of the Plan shall
continue to become due and payable in accordance with the distribution
provisions of Article VIII as in effect immediately before such amendment or
termination.
(b)Notwithstanding subsection (a), if the Company exercises its discretion under
Article V and determines an amendment is necessary to the Plan, participant
consent shall only be required if the amendment impacts Supplemental
Contributions and earnings credited through December 31, 2008.
(c)Upon termination of the Plan, the Committee reserves the discretion to
accelerate distribution of the Accounts of Participants in accordance with
regulations promulgated by the Department of Treasury under Code Section 409A.
    
12.07 Applicable Law. To the extent not governed by Federal law, the laws of the
State of Indiana shall govern the Plan. If any provision of the Plan is held to
be invalid or unenforceable, the remaining provisions of the Plan will continue
to be fully effective.


12.08 No Funding. The obligation to pay the vested balance of each Participant's
Account shall at all times be an unfunded and unsecured obligation of the
Company or its Affiliates, as the case may be, and Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Company or applicable Affiliate. Except to the extent provided below in Section
12.09, Plan benefits will be paid from the general assets of the Company, and
nothing in the Plan will be construed to give any Participant or any other
person rights to any specific assets of the Company or its Affiliates. In all
events, it is the intention of the Company and its Affiliates and all
Participants that the Plan be treated as unfunded for tax purposes and for
purposes of Title I of ERISA.
.

12.09 Trust. The benefits under the Plan will be paid from the assets of a
grantor trust (the "Trust") established by the Company to assist it and its
Affiliates in meeting their obligations hereunder and, to the extent that such
assets are not sufficient, by the Company or the applicable Affiliate out of
their general assets. The Trust shall conform to the terms of the Internal
Revenue Service Model Trust in Internal Revenue Service Procedure 92-64 (or any
successor procedure).
*    *    *




23

--------------------------------------------------------------------------------

Exhibit 10.3


IN WITNESS WHEREOF, Anthem, Inc. has caused the Plan to be executed by its duly
authorized representative as of the date indicated above.
 
ANTHEM, INC.






By:
Gail K. Boudreaux
President & Chief Executive Officer







24